Citation Nr: 9933901	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-42 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a left knee 
replacement, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1977.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The veteran's ex-wife has appealed 
the denial of her claim to apportionment of the veteran's 
benefits; however, that claim will be assessed by a separate 
Board decision.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  During a November 1998 VA examination, the examiner 
diagnosed the veteran with decreased range of motion and 
increased falling episodes due to weakness.

3.  The medical evidence demonstrates that the veteran has 
severe weakness in his left knee.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for a left knee 
replacement have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.59, 4.71a, Diagnostic 
Code (DC) 5055 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his left 
knee replacement should be increased to more accurately 
reflect the severity of his symptomatology.  Specifically, 
the veteran indicated in his October 1996 substantive appeal 
that he must use a cane or an electric mobility cart to cover 
long distances, and that he falls and damages his body 
because his left knee locks up.  As a preliminary matter, the 
Board finds that the veteran's claim for an increased 
evaluation is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple examinations and a February 1997 RO hearing, and VA 
has obtained treatment records from both VA and private 
hospitals.  Thus, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
no further assistance to the veteran is required pursuant to 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In this case, the veteran underwent a total knee arthroplasty 
in April 1995 and he received a total rating for the 
regulatory period of one year following implantation of the 
left knee prosthesis pursuant to 38 C.F.R. § 4.71a, DC 5055.  
He is currently evaluated at 30 percent.  Under DC 5055, a 30 
percent evaluation is warranted where the veteran is 
experiencing intermediate degrees of residual weakness, pain 
or limitation of motion.  A 60 percent evaluation is 
warranted where the veteran is experiencing chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent evaluation is warranted 
for one year following implantation of the prosthesis.

During a March 1996 VA examination, the examiner noted that 
the veteran was favoring his left knee.  The veteran was able 
to walk on his toes and on his heels, although he was unable 
to hop and he squatted poorly.  The examiner reported that 
the left knee had crepitus and tenderness, especially in the 
front, and that the left knee was swollen half-an-inch, but 
it had no deformity.  The veteran's left knee had good 
stability at that time, and there was neither varus nor 
valgus instability.  Anterior and posterior drawer signs were 
negative, and Lachman was negative.  The veteran's left knee 
had a range of motion of 0 degrees to 105 degrees.

In a February 1997 RO hearing, the veteran testified that his 
left knee could not fully support his weight, that it 
remained subject to bouts of swelling, and that he had 
reduced and painful left knee motion.  When asked about his 
left knee flexion, he reported that it was 90 degrees with 
limitation of full extension by about five degrees.  He told 
the RO hearing officer that he often needed an electric 
mobility cart to move long distances, and that he had 
difficulty using a cane because he had a poor grip.  He 
testified that his former employers would not hire him 
because of his collective disabilities.

During an April 1997 examination, Jeffrey W. Parker, M.D., 
indicated that the veteran had been able to sit and stand 
without difficulty, and that his gait had been fairly normal.  
The veteran complained of pain in his knees and a worsening 
of his gait.  Dr. Parker indicated that there was no obvious 
deformity of the left knee, but that there were changes 
consistent with a total knee arthroplasty.

During a November 1998 VA examination, the veteran reported 
that since the previous VA examination in October 1997, he 
had noted increased difficulty with locking of his left knee, 
increased discomfort with cold and damp temperatures, and 
occasional swelling of his left knee not induced by trauma.  
He also stated that due to his decreased ability to flex his 
knee, he was falling and tripping more frequently.  The 
examiner noted that the veteran needed a motor cart when 
shopping or at the hospital.  The examiner further reported 
that the veteran had positive tenderness with palpation of 
the lateral aspect of his left knee.  The veteran was 
diagnosed with decreased range of motion and increased 
falling episodes due to his weakness.

In light of this clinical evidence, the Board concludes that 
the veteran's left knee replacement warrants a 60 percent 
evaluation because he suffers from chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  As noted above, the VA examiner in 
November 1998 reported that the veteran's falling episodes 
were caused by weakness.  Moreover, the veteran reported he 
had relocated to a home that does not have inside steps and 
only has three or four steps in the back of the house to get 
inside.  He also stated that he fatigues more easily than in 
October 1997 and that he is only able to walk in his new home 
by grabbing onto the walls or furniture for added support.  
The veteran must use a motor cart when shopping or going to 
the hospital.  Moreover, the VA examiner in March 1996 
reported that the veteran favored his left knee.  The veteran 
reported that since October 1997, his symptoms have worsened 
in terms of his knee locking up, increased discomfort with 
bad weather, and swelling.  Considering the increased 
symptomatology since the October 1997 VA examination and the 
November 1998 diagnosis of left knee weakness, the Board 
finds that an evaluation of 60 percent more appropriately 
reflects the severity of the veteran's left knee replacement.  
The Board observes that the next higher evaluation, which is 
100 percent, is only warranted under the regulatory period of 
one year following implantation of the prosthesis, and the 
veteran has already received this benefit.


ORDER

A 60 percent evaluation for left knee replacement is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

